DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Drawings
A. The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, 
the first offset amount X1, the second offset amount X2, X2 larger than X1 
“when said inner roller is in the first position, said controller controls said driving portion so that the driving speed Vp of said feeding member is constant irrespective of the thickness of the recording material”
must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered. 
B. The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: L1.  
C. The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: T1 (Fig.2).  
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet 

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
JUMBO CASE: The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2014/199089 to Ishikawa in view of EP 2 146 252 to Yanagi (both cited by Applicant).

Ishikawa teaches:
(claim 1)	An image forming apparatus (Fig.1) comprising: 
an image forming portion (13) configured to form a toner image; 
a rotatable intermediary transfer belt (151) onto which the toner image 5formed by said image forming portion is transferred; 
a plurality of stretching rollers (161-165, Fig.2) stretching said intermediary transfer belt and including an inner roller (165) and an upstream roller (164) provided adjacent to said inner roller on a side upstream of said inner roller with respect to a rotational direction (counterclockwise, Fig.6) of said intermediary transfer belt; 
10an outer roller (154, Fig.6) contacting an outer peripheral surface of said intermediary transfer belt and configured to form a transfer nip (TR), where the toner image is transferred from said intermediary transfer belt onto a recording material, by nipping said intermediary transfer belt between itself and said inner roller [0035]; 
a moving mechanism (Fig. 4A) capable of moving a position of said inner 15roller between a first position where an offset amount X is a first offset amount X1 and a second position where the offset amount X is a second offset amount X2 which is larger than the first offset amount X1 and which is larger than zero, (as determined by offset angle, see Fig.6; [0067-0068])
wherein in a cross section perpendicular to a rotational axis direction of said inner roller, 
an external common tangential line between said inner roller and said 20upstream roller on a side where said intermediary transfer belt is stretched by these rollers is a reference line L1, 
a rectilinear line passing through a rotation center of said inner roller and perpendicular to the reference line L1 is an inner roller center line L2, 
a rectilinear line passing through a rotation center of said outer roller and perpendicular to the reference line L1 is an outer roller center line 25L3, and 
a distance between the inner roller center line L2 and the outer roller center line L3 is the offset amount X which is a positive value when the outer roller center line L3 is positioned upstream of the inner roller central line L2 with10203024(CFE06813) 77respect to the rotational direction of said intermediary transfer belt (see Fig.6B); 
a feeding member (26a, Fig.1) configured to feed the recording material to the transfer nip; 
a driving source configured to drive said feeding member [0078]; and 
5a controller (11) configured to control said driving source [0035, 0088]; and
(claim 7)	wherein the first offset amount is zero or a negative value [0089];
(claim 8)	further comprising a guiding member provided upstream of the transfer nip with respect to a feeding direction of the recording material and configured to guide the recording material to the transfer nip (Ishikawa: 28a/28b, [0057]); and
(claim 9)	wherein said stretching rollers includes a driving roller 161configured to drive said intermediary transfer belt (Ishikawa: [0046]).

Ishikawa further discloses the controller controlling said inner roller is the direction of decreased offset according to increased thickness of the paper [0088-0089, 0104] but is silent about changing a speed ratio according to an inner roller position.
Yanagi discloses setting a speed ratio between the velocity of registration roller pair and intermediate transfer belt to be larger in a case of a thick sheet [0052].
It would have been obvious to a person skilled in the art before the effective filing date of the claimed invention to combine the teachings of Ishikawa and Yanagi such that in the apparatus of claim 1, said controller controls said driving source so that when an image is formed in a state in which said inner roller is in the first position, a speed ratio Vp/Vb wherein Vp is a driving speed of said feeding member and Vb is a driving speed of said intermediary transfer belt is a first 10speed ratio, and when the image is formed in a state in which said inner roller is in the second position, the speed ratio Vp/Vb is a second speed ratio smaller than the first speed ratio, for at least the purpose of improving reliability of image quality.

The combination above further renders obvious:
(claim 2)	An image forming apparatus according to Claim 1, wherein when said inner roller is in the first position, said controller controls said driving source so that the driving speed Vp of said feeding member is higher than the driving speed Vb of said intermediary transfer belt (Yanagi: [0046]).
(claim 3)	An image forming apparatus according to Claim 2, wherein when said inner roller is in the second position, said controller controls said driving source so that the driving speed Vp of said feeding member is lower than the driving speed Vb of said intermediary transfer belt (Yanagi: see P1 in Fig.3; col. 13 lines 53-55).
(claim 4)	An image forming apparatus according to Claim 1, wherein in a case that said inner roller is in the second position, said controller controls said driving source so that the speed ratio Vp/Vb is a third speed ratio when a thickness of the recording material is a first thickness and so that the speed ratio Vp/Vb is a fourth speed ratio smaller than the third speed ratio when the thickness of the recording material is a second thickness thicker than the first thickness (Yanagi: Vb is decreased with increasing sheet thickness; col. 7 lines 26-30).
(claim 5)	An image forming apparatus according to Claim 4, when said inner roller is in the first position, said controller controls said driving portion so that the driving speed Vp of said feeding member is constant irrespective of the thickness of the recording material (Yanagi: Fig.3; speed ratio is constant at least during a timing period when P3 [Symbol font/0xBB] 1 irrespective of thickness).

Regarding claim 6, neither Ishikawa nor Yanagi explicitly disclose the secondary transfer roller driven by the intermediate transfer belt, although Yanagi appears to suggest such a configuration (Fig.1; [0041-0043]).  However, a modification such that said outer roller is rotated by rotation of said intermediary transfer belt would have been obvious to a person skilled in the art before the effective filing date of the claimed invention, as a well-known1 configuration for driving rotation of the secondary transfer roller.  

Claim 10, 12, 13, 15, 17 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2014/199089 to Ishikawa in view of US 2009/142083 to Minbu (both cited by Applicant).

Ishikawa teaches:
(claim 10)	An image forming apparatus (Fig.1) comprising: 
an image forming portion (13) configured to form a toner image; 
a rotatable intermediary transfer belt (151) onto which the toner image 5formed by said image forming portion is transferred; 
a plurality of stretching rollers (161-165, Fig.2) stretching said intermediary transfer belt and including an inner roller (165) and an upstream roller (164) provided adjacent to said inner roller on a side upstream of said inner roller with respect to a rotational direction (counterclockwise, Fig.6) of said intermediary transfer belt; 
10an outer roller (154, Fig.6) contacting an outer peripheral surface of said intermediary transfer belt and configured to form a transfer nip (TR), where the toner image is transferred from said intermediary transfer belt onto a recording material, by nipping said intermediary transfer belt between itself and said inner roller [0035];
a driving source configured to drive said outer roller [0052]; 
a moving mechanism (Fig.4A) capable of moving a position of said inner 15roller between a first position where an offset amount X is a first offset amount X1 and a second position where the offset amount X is a second offset amount X2 which is larger than the first offset amount X1 and which is larger than zero, (as determined by offset angle, see Fig.7; [0060, 0088-0089])
wherein in a cross section perpendicular to a rotational axis direction of said inner roller, 
an external common tangential line between said inner roller and said 20upstream roller on a side where said intermediary transfer belt is stretched by these rollers is a reference line L1, 
a rectilinear line passing through a rotation center of said inner roller and perpendicular to the reference line L1 is an inner roller center line L2, 
a rectilinear line passing through a rotation center of said outer roller and perpendicular to the reference line L1 is an outer roller center line 25L3, and 
a distance between the inner roller center line L2 and the outer roller center line L3 is the offset amount X which is a positive value when the outer roller center line L3 is positioned upstream of the inner roller central line L2 with10203024(CFE06813) 77respect to the rotational direction of said intermediary transfer belt (see Fig.6B); and
a controller (11) configured to control said driving source [0022];
(claims 15)	further comprising a guiding member provided upstream of the transfer nip with respect to a feeding direction of the recording material and configured to guide the recording material to the transfer nip (Ishikawa: 28a/28b, [0057]); 
(claim 17)	wherein said stretching rollers includes a driving roller 161configured to drive said intermediary transfer belt (Ishikawa: [0046]); and
(claim 18)	wherein the first offset amount is zero or a negative value [0089].

Ishikawa further discloses the controller controlling said inner roller is the direction of decreased offset according to increased thickness of the paper [0088-0089, 0104] but is silent about changing a speed ratio according to an inner roller position.
Minbu discloses setting a ratio between a linear speed V1 of the secondary transfer roller and a linear speed V0 of the intermediate transfer belt according to paper thickness, to be lower for thin paper type for a particular transfer paper speed (Fig.6, [0080-0089]).
It would have been obvious to a person skilled in the art before the effective filing date of the claimed invention to combine the teachings of Ishikawa and Minbu such that in the apparatus of claim 1, said controller controls said driving source so that when an image is formed in a state (i.e. thick paper) in which said inner roller is in the first position, a speed ratio Vp/Vb wherein Vp is a driving speed of said outer roller and Vb is a driving speed of said intermediary transfer belt is a first 10speed ratio, and when the image is formed in a state (i.e. thin paper) in which said inner roller is in the second position, the speed ratio Vp/Vb is a second speed ratio smaller than the first speed ratio, for at least the purpose of improving reliability of image quality.

The combination above further renders obvious:
 	(claim 12)	An image forming apparatus according to Claim 11, wherein when said inner roller is in the second position, said controller controls said driving source so that the driving speed Vp of said outer roller is lower than the driving speed Vb of said intermediary transfer belt (Minbu: [0068]).
(claim 13)	An image forming apparatus according to Claim 10, wherein in a case that said inner roller is in the second position, said controller controls said driving source so that the speed ratio Vp/Vb is a third speed ratio when a thickness of the recording material is a first thickness and so that the speed ratio Vp/Vb is a fourth speed ratio smaller than the third speed ratio when the thickness of the recording material is a second thickness thicker than the first thickness (according to a plurality of paper thicknesses; Minbu: [0090]).

Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2014/199089 to Ishikawa and US 2009/142083 to Minbu, as applied to claim 10 above, and further in view of US  8,145,084 Tsuruya.
Regarding claim 11, Ishikawa and Minbu do not explicitly disclose the driving speed Vp of said outer roller is higher than the driving speed Vb of said intermediary transfer belt.
Tsuruya discloses control such that the driving speed of a secondary transfer roller is higher than the driving speed of an intermediary transfer belt in at least a time where a trailing edge of the transfer material P enters the secondary transfer nip (Fig.7).
It would have been obvious to a person skilled in the art before the effective filing date of the claimed invention to configure the image forming apparatus according to claim 10, such that when 10said inner roller is in the first position, said controller controls said driving source so that the driving speed Vp of said outer roller is higher than the driving speed Vb of said intermediary transfer belt, for at least the purpose of preventing image defects in a case of marginless printing.

Claim 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2014/199089 to Ishikawa and US 2009/142083 to Minbu, as applied to claim 10 above, and further in view of EP 2146252 to Yanagi (all cited by Applicant).
Regarding claim 16, Ishikawa further discloses the image forming apparatus further comprising: a feeding member (26a, Fig.1) configured to feed the recording material to the transfer nip; and a second driving source configured to drive said feeding member [0078] but is silent about changing a speed ratio of the feeding member to the intermediate transfer belt, as claimed.
Yanagi discloses setting a speed ratio between the velocity of registration roller pair and intermediate transfer belt to be larger in a case of a thick sheet [0052].
It would have been obvious to a person skilled in the art before the effective filing date of the claimed invention to combine the teachings of Ishikawa, Minbu, and Yanagi such that in the apparatus of claim 10, said controller controls said second driving source so that when an image is formed in a state in which said inner roller is in the first position, a speed ratio Vr/Vb wherein Vr is a driving speed of said feeding member and Vb is a driving speed of said intermediary transfer belt is a third speed ratio, and when the image is formed in a state in which said inner roller is in the second position, the speed ratio Vr/Vb is a fourth speed ratio smaller than the third speed ratio, for at least the purpose of improving reliability of image quality.

Allowable Subject Matter
Claims 14 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claim 14, the identified prior art does not teach or suggest the claimed control irrespective of the thickness of the recording material in combination with all other elements required by the claim.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 2012/0099908 to Yamazoe, US 2011/0081188 to Kaseda, US 2011/0262183 to Seto disclose image forming apparatuses wherein a transfer roller is rotated by rotation of an intermediary transfer belt.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARLENE HEREDIA whose telephone number is (571)272-8393.  The examiner can normally be reached on M-F: 9:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Lindsay can be reached on (571)272-1674.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Arlene Heredia/Primary Examiner, Art Unit 2852                                                                                                                                                                                                        


    
        
            
        
            
    

    
        1 For example US 2012/0099908 to Yamazoe, US 2011/0081188 to Kaseda, US 2011/0262183 to Seto.